Citation Nr: 0015525	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-00 552A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection and assigned a 10 
percent disability evaluation for PTSD.  In February 1997, 
the veteran's disability evaluation was revised to 30 percent 
on the basis of a difference of opinion, pursuant to 38 
C.F.R. § 3.105(1996).

In April 1997, the veteran's claims folder was transferred to 
the 
St. Petersburg, Florida VARO as he had moved into that 
jurisdiction.


FINDINGS OF FACT

1.  The veteran filed his 'original' claim for service 
connection for PTSD on 
August 1, 1996.

2.  Evidence developed since August 1996 reveals that the 
veteran's PTSD results in no more than "definite" 
occupational and social impairment, and is primarily 
manifested by an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupation tasks 
due to symptoms such as insomnia and nightmares, often waking 
up hitting on his spouse, as well as getting easily upset and 
angry.  Reduced reliability and productivity due to symptoms 
such as flattened affect, speech disturbances, panic attacks, 
etc. are not shown.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.7, 4.129, 
4.130, Diagnostic Code 9411 (1996); and § 4.126(a), 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Francisco at 58.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

In this regard, a recent opinion of the VA Office of General 
Counsel held that when a provision of the VA Rating Schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  It may be necessary for the Board to separately 
apply the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable, unless it is clear from a 
facial comparison of both versions that one version is more 
favorable.  If the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C. § 5110(g), which provides that VA may, 
if warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
VAOPGCPREC 03-2000 (Apr. 10, 2000).

The regulation in effect prior to November 7, 1996, provided 
for a 30 percent rating when the veteran's ability to 
establish and maintain effective and wholesome relationships 
with people was definitely impaired; by reason of the 
psychoneurotic symptoms result in reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating required 
that the ability to establish and maintain effective or 
favorable relationships with people be considerably impaired; 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels as to produce considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired; the 
psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment of the ability to 
obtain work or retain employment.  A 100 percent evaluation 
required that the attitudes of contact except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).  The General Counsel of VA also concluded that 
"definite" was to be construed as "distinct, unambiguous and 
moderately large in degree" to the extent that it represented 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (November 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

Under the criteria which came into effect on November 7, 
1996, a 30 percent evaluation is required when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is required when occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is required when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is required when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (1999).

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson, supra.

VA outpatient treatment records dated from September 1995 to 
September 1996 show that the veteran was treated on occasion 
in the Mental Hygiene Clinic (MHC).  In September 1996, he 
was treated for agitation, increased irritability, nightmares 
and intrusive thoughts.

The veteran was afforded VA examination in December 1996, at 
which time he noted that ever since he returned from the 
combat, he has had nightmares that are getting worse.  He 
also complained of having periods of blackout spells.  For 
example, he went to a Winn-Dixie store.  The next thing he 
remembers is being in the car when the police came and talked 
to him.  His spouse told him that he apparently went running 
back into the store, exclaimed, "Everybody get down," then 
walked out and sat in the car.  The veteran claimed he has no 
recollection of this event, but it really scared him. He also 
complained of severe insomnia, decreased concentration, 
irritability, and constantly feeling that something bad is 
going to happen any time.  The veteran denied any prior 
inpatient psychiatric care.  He once put a gun to his head, 
but then began to think about the children and didn't pull 
the trigger.  On mental status examination, it was noted that 
he had a disheveled appearance.  No abnormality of posture or 
gait was noted.  His mood was depressed, and he showed a high 
degree of anxiety.  There was also no evidence of psychosis, 
hallucinations or delusions.  It was noted, however, that the 
veteran was apparently having blackout spells in the form of 
flashbacks.  Cognition was intact.  The veteran denied being 
suicidal or homicidal.  The diagnosis was mild chronic 
delayed PTSD.  He had a Global Assessment of Functioning 
(GAF) score of 75.  It was remarked, however, that he 
appeared to be rapidly decompensating.

Based on the foregoing, the Atlanta VARO granted service 
connection and assigned a 10 percent disability evaluation 
for PTSD.  In February 1997, his disability evaluation was 
revised to 30 percent on the basis of a difference of 
opinion, pursuant to 38 C.F.R. § 3.105(b).

An April 1997 VA hospital summary indicates that the veteran 
was voluntarily admitted for purposes of participation in a 
stress treatment program.  Symptomatically, the veteran 
described high levels of anxiety, a strong sense of 
foreboding of something bad about to happen, poor-quality, 
restless sleep with nightmares, episodes of behavior that at 
times he is amnestic for, emotional lability, hot-tempered 
behavior easily provoked, and general and major isolation 
from all except his closest family.  He stated he did, 
however, have two good friends.  The veteran historically, 
self medicated--using alcohol to push himself into sleep even 
if it was not a good sleep.  On mental status examination, it 
was noted that the veteran appeared to be an alert, oriented 
man who was a bit hyperverbal but whose speech is coherent 
and to the point.  He was clearly anxious, and reported 
episodes of depression; however, he had no suicidal or 
homicidal ideations.  He had good reality contact, but 
frequent intrusive memories of Vietnam, including poor sleep 
with nightmares of Vietnam, partially alleviated by 
medication.  It was noted that he over ate, especially since 
he has stopped drinking, and had an average to good energy 
level.  During the hospital course, he participated actively 
in the full stress treatment in-patient program, and was an 
important member of his group, relating well to virtually all 
members of his cohort and got along quite well with the 
staff.  He was also noted to be relatively open in his 
communication with both the other patients and the staff.  
The Axis I diagnoses were PTSD and history of alcohol 
dependence in fair remission.

The veteran was afforded another VA psychiatric examination 
in December 1997.  It was noted that the veteran continued to 
complain of insomnia and nightmares.  He stated that he feels 
very isolated and gets easily angry, and repeatedly 
emphasized the fact as to how anxious and apprehensive he 
felt.  On a daily basis, the veteran reported that he usually 
assists his spouse at the bar where she bartends, and 
occasionally helps his friends cut their yards, etc.  He also 
noted that he loves fishing, but rarely does so.  

On mental status examination, it was noted that the veteran 
was appropriately dressed, hygienically clean, and showed 
fairly good concentration.  His mood was slightly depressed, 
and his affect was somewhat labile.  He reported that he 
tends to get easily upset and angry on a daily basis.  He 
denied any auditory or visual hallucination, nor was there 
any evidence of paranoia.  There was no evidence of pressured 
speech, flight of ideas or thought blocking.  He was oriented 
to time, place and person.  His memory was intact for 
immediate, recent and remote events. He denies being suicidal 
or homicidal.  The examiner noted that the veteran implied 
that his inability to work at that time was due to a bad knee 
and a seizure disorder.  He also claimed that his drinking 
has cut down considerably, but he occasionally does drink on 
weekends and holidays.  His activities consisted of 
interaction with few close friends, and spending time at a 
bar with his spouse.  The Axis I diagnosis was chronic 
delayed PTSD.  His GAF score was 65-70.  The examiner 
remarked that the veteran had occasional contacts with 
society, as well as a few close friends, but overall remained 
isolated.

After a review of the record, the Board finds that a higher 
disability evaluation for PTSD under the 'old' or 'new' 
rating criteria is not warranted.  In reaching this 
conclusion, the Board is cognizant of the positive findings 
of increased anger, depression, and hostility.  The Board is 
also cognizant of the veteran's emotional and social 
impairment, in that he only has occasional contacts with 
society, as well as a few close friends.  However, this 
symptomatology only supports the criteria for a 30 percent 
under both the 'old' and 'new' versions of the applicable 
regulations.

Although the veteran complains of self-isolation and 
anxiousness, the Board is satisfied, based on a review of the 
record, that the veteran's mental disorder does not manifest 
itself in such considerable occupational and social 
impairment or incapacitating psychoneurotic symptoms, such 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; as to require the next higher evaluation 
under 38 C.F.R. § 4.130 (1996) or § 4.126(a) (1999).  Indeed, 
the objective clinical findings show that the veteran has 
been consistently oriented in all spheres, has adequate 
attention and concentration, and intact recent and remote 
memory. The veteran is coherent and relevant, and exhibits no 
indications of a psychotic disorder, including delusions, 
hallucinations, or current suicidal or homicidal ideation.  
Although the veteran claimed that his PTSD symptoms greatly 
inhibited his employability, he also implied that his 
inability to work was due to his bad knee and seizure 
disorder.  Although the record also suggests that the veteran 
is decompensating, it is noted that his GAF scores in 1996 
and thereafter have predominantly been 60 or better which 
denotes no more than definite impairment.

In conclusion, the weight of the evidence establishes that 
the veteran's PTSD is no more than 30 percent disabling under 
either the old or new criteria for rating psychiatric 
disorders.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

A higher disability evaluation for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

